Title: To George Washington from George Washington Parke Custis, 12 March 1798
From: Custis, George Washington Parke
To: Washington, George



Dearest sir
Annapolis [Md.] March 12 [1798]

I arrived here in due season after a very agreable journey; I found all my relations well and Annapolis a very pleasant place. I visited the principle inhabitants while the Doctor was here and found them all very kind—Mr McDowell is a very good and agreable man he has examined me and I am now pursuing Natural Philosophy and hope to destinguish myself in that branch as well

as others Arithmetic I have likewise reveiwed and shall enter immediately on the French language with the Professor here—I was so fortunate as to get in with a Mrs Brice a remarkable clever woman with whom I live very well and contented, There are several very clever young men boarding in this house with whom I assosiate and who are very friendly and agreable The mail is going and I have only to add that I have constantly in mind your virtuous precepts which I hope to benefit by and am Most sincerely and affectionately Your Dutifull

G. W. P. Custis

